DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 December 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kameyama et al. (US 20070253548) in view of Bunimov et al. (US 20030091193).

a. extracting first digital data comprising one or more batches, each batch comprising a plurality of no more than a number T of packets, each packet containing a plurality of a number n of bits (see paragraphs [0075]-[0076] and Fig. 6 where each of saved data is broken in divided data each of which are made up of n bit blocks); 
b. generating a binary matrix A consisting of T rows and n columns (see paragraphs [0076]-[0080]); 
generating a vector key, generating a first encrypted packet based on the first packet and the first packet vector key, and causing the first encrypted packet to be exposed publicly (see paragraphs [0086]-[0087]).
While Kameyama et al. teaches encoding and encrypting based on a matrix there lacks an explicit teaching of generating a random binary matrix A consisting of T rows and n columns; and generating a first packet vector key based on random non-overlapping pairs of bit positions for both the temporary key and for a first packet-corresponding row of matrix A, generating a first encrypted packet based on the first packet and the first packet vector key, and causing the first encrypted packet to be exposed publicly.
However, Bunimov et al. teaches generating a random binary matrix A consisting of T rows and n columns; and generating a first packet vector key based on random non-overlapping pairs of bit positions for both the temporary key and for a first packet-corresponding row of matrix A, generating a first encrypted packet based on the first packet and the first packet vector key, and causing the first encrypted packet to be exposed publicly (see paragraphs [0022]-[0024] and [0037]-[0043] where the random matrix is pair-by-pair combined with a key vector to generate a key that is used to encrypt/decrypt the data).

Motivation to do so would have been to provide an encryption/decryption system that does not require excessive computational effort (see Bunimov et al. paragraph [0011]).
As per claims 2 and 3, the modified Kameyama et al. and Bunimov et al. system discloses performing step d for all packets of the plurality of packets in the first batch and comprising performing steps c and d for all batches of the one or more batches (see Kameyama et al. paragraphs [0075]-[0080] and Fig. 5).
As per claim 4, the modified Kameyama et al. and Bunimov et al. system discloses storing in a computer readable medium, on a secure device, key data that indicates the matrix A and the first temporary key and the random non-overlapping pairs of bit positions (see Bunimov et al. paragraph [0044]).
As per claim 5, the modified Kameyama et al. and Bunimov et al. system discloses decoding the encrypted packet based on the key data (see Kameyama et al. paragraphs [0086]-[0087] and Bunimov et al. paragraph [0011]).
As per claim 6, the modified Kameyama et al. and Bunimov et al. system discloses storing on a computer readable medium, on a secure device, key data that indicates the matrix A and the temporary key and the random non-overlapping pairs of bit positions for all packets in the first batch (see Kameyama et al. paragraphs [0075]-[0080] and Bunimov et al. paragraphs [0022]-[0024]).
As per claim 7, the modified Kameyama et al. and Bunimov et al. system discloses the hardware processor is a local device with physical security and causing the first encrypted packet to be exposed publicly further comprises storing the first encrypted packet at a remote device without physical security (see Kameyama et al. paragraph [0086]).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/304,294 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘294 claims contain each and every limitation of the present application and therefore anticipate the currently pending claims.  For example, claim 1 of the reference application contains each and every limitation of claim 1 of the currently pending claims (similarly claim 11 of the reference application anticipates claim 10 and claim 16 of the reference application anticipates claim 11).  The remaining claims are obvious over the reference application as either being anticipated or obvious in view of Kameyama et al. and/or Bunimov et al. as put forth above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to the use of matrices for encryption/decryption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875. The examiner can normally be reached Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Pyzocha/               Primary Examiner, Art Unit 2419